DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 12/21/2020 has been entered and made of record. Claims 2, 4 and 11 have been amended to further define the claimed invention. Claims 2-11 remain pending in this application. Claims 2 and 11 are independent claims.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 2-11 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication No. 2009/0103124 A1 to Kimura et al.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/21/2020 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2009/0103124 A1 to Kimura et al.
	As to claim 2, Kimura discloses an image processing device (MFP of figures 1, 21 and paragraph 0078) comprising: 
a display that displays an operation screen for accepting an operation (2106 of figure 21 or 24 of figure 1; user interface screen for scanning, printing and faxing functions and paragraphs 0091, 0190); 
a processor that accepts an operation corresponding to the operation screen and executes image processing corresponding to the accepted operation (CPU 2101 of figure 21 or CPU 8 of figure 1 and image processing; paragraph 0087); and
a wireless communicator that executes wireless communication (2108/2116 of figure 21 or 26/28 of figure 1), wherein the processor is programmed to:
detect a connection with an external device through the wireless communicator (connection with a mobile device; S401-S405 of figure 24 and paragraphs 0156-0157); 
alter the operation screen displayed in the display to an operation screen for accepting an operation related to image processing based on information transmitted/received to/from the external device after detecting the connection (screen as shown in figure 40); and when accepting an operation to perform scanning through 
Kimura does not expressly disclose in the same embodiment store the image data read by scanning in a storage, prepare reference information for obtaining image data from the storage, and transmit the reference information to the external device in connection.
Kimura teaches, in a different embodiment, store the image data read by scanning in a storage, prepare reference information for obtaining image data from the storage, and transmit the reference information to the external device in connection (document reference that identifies storage location of the scanned document; paragraphs 0198-0199).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified Kimura’s image processing device to transmit the reference information to the mobile device because it would allow for faster data transmission to the mobile device and the mobile device does not have to store the scanned document.
As to claim 3, Kimura discloses wherein the processor is programmed to generate image data (generate scanned document for saving; paragraphs 0194), and the processor alters the screen being displayed in the display to an operation screen including an interface for accepting an instruction to generate image data (screen as shown in figure 40).
As to claim 4, Kimura discloses wherein the processor is programmed to prepare, based on the information received from the external device in connection, 
As to claim 5, Kimura discloses a printer that prints image data (print engine 12), wherein the processor is programmed to alter the screen being displayed in the display to an operation screen including an interface for accepting an instruction to print image data by the printer (home screen for accepting instruction to copy is an inherit property of the MFP; paragraph 0094).
As to claim 6, Kimura discloses a memory (14/16/18 of figure 1 or 2102/2103/2104 of figure 21) that stores information received from the external device, wherein the processor is programmed to alter the screen being displayed in the display to an operation screen including an interface for accepting a selection of information to be stored in the memory (404 of figure 40).
As to claim 7, Kimura discloses wherein the processor is programmed to:
detect that a connection with the external device through the wireless communicator has been cut off (disconnection; S36 of figure 8).
Kimura does not expressly disclose alter the altered operation screen (figure 40) to a predetermined operation screen (home screen), after detecting the cut-off.
The Examiner takes official notice that it was well known in the art at the time of the invention that the MFP to return to home screen after a job completion or after a period of inactivity and it would have been obvious to one of ordinary skill in the art at the time the invention was made to reset the altered operation screen to a home screen because it would allow the MFP to perform the next image processing request for the next user.
claim 8, Kimura discloses wherein the wireless communicator directly communicates with the external device (Bluetooth; paragraph 0213).
As to claim 9, Kimura discloses wherein the processor is programmed to accept an operation corresponding to the operation screen after detecting the connection (saving of scanned document to selected destination; figure 40).
As to claim 10, Kimura discloses wherein the processor is programmed to: generate an operation screen based on information received from the external device in connection; and alter the screen being displayed in the display to the generated operation screen (figure 40).
As to claim 11, Kimura discloses an image processing system (figures 1, 23) comprising: an image processing device (4 of figure 1 or 2100 of figure 23); and a communication device (6 of figure 1 or 2200 of figure 23) capable of connecting to the image processing device through wireless communication, wherein the image processing device (please see similar rejection to claim 2 above) includes: a display that displays an operation screen for accepting an operation; a processor that accepts an operation corresponding to the operation screen and executes image processing corresponding to the accepted operation; and a wireless communicator that executes wireless communication, wherein the processor is programmed to: detect a connection with the communication device through the wireless communicator; alter the operation screen displayed in the display to an operation screen for accepting an operation related to image processing based on information transmitted/received to/from the communication device after detecting the connection; and when accepting an operation to perform scanning through the operation screen after alteration, store the image data .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675